          Case:19-04299-jwb       Doc #:34 Filed: 02/05/20       Page 1 of 2




                   UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN

IN RE:                                                     Case No. BG 19-03329
                                                           Chapter 7
JEFFREY LEE CADARETTE,

     Debtor.
_____________________________/


IN RE:                                                     Case No. BG 19-04299
                                                           Chapter 7
SCOTT SYZAK,

     Debtor.
_____________________________/

                    ORDER and NOTICE OF HEARING
         REGARDING ALLEGED VIOLATION OF THE AUTOMATIC STAY
            BY THE MICHIGAN DEPARTMENT OF CORRECTONS

                      PRESENT: HON. JAMES W. BOYD
                               United States Bankruptcy Judge

        The court has carefully reviewed the Michigan Department of Corrections’
(“MDOC”) Responses to Orders to Show Cause (“Response to Cadarette” at Dkt.
No. 28 filed in the Jeffrey Lee Cadarette (“Cadarette”) case and “Response to
Syzak” at Dkt. No. 31 in the Scott Syzak (“Syzak”) case). The Cadarette Response
indicates that “. . . the facility . . . first became aware of this bankruptcy case” only
when served with the Court’s Order to Show Cause on December 4, 2019 (see
Affidavit of James Dawson at Dkt. No. 28-1). The Syzak Response indicates that
“. . . the Michigan Department of Corrections did not have knowledge of this
bankruptcy action” until it received the Order to Show Cause (see Affidavit of
Richard Russell at Dkt. 31-2).

      However, in reviewing the Cadarette docket, the Notice of Chapter 7
Bankruptcy Case (Dkt. No. 12) was served on MDOC on August 25, 2019 and the
Order Denying Debtor’s Request Regarding Sec. 341 Meeting of Creditors and
Scheduling Hearing Regarding Alleged Violations of the Automatic Stay (Dkt. No
16) was served on September 26, 2019. Each was served on the MDOC at the
address indicated in its Responses as the correct address.

      Similarly, in reviewing the Syzak docket, the Notice of Hearing on the
Debtor’s Letter/Petition for a Court Order (Dkt. No. 17) was served on November
5, 2019, at the same address for MDOC.
                Case:19-04299-jwb    Doc #:34 Filed: 02/05/20      Page 2 of 2




             Additionally, in each case, the prison itself had made arrangements for the
     prisoner/debtor to appear telephonically at those hearings, which were well prior
     to the issuance of the Orders to Show Cause.

             NOW THEREFORE, IT IS HEREBY ORDERED, and NOTICE BE GIVEN
     that a hearing regarding the alleged violation of the automatic stay by the Michigan
     Department of Corrections will be held at the United States Bankruptcy Court, One
     Division Avenue North, 3rd Floor, Courtroom B, Grand Rapids, MI 49503 on
     February 20, 2020 at 9:00 a.m.

           IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order
     and Notice of Hearing pursuant to FED. R. BANKR. P 9022 and LGenR 5005-4
     (W.D. Mich.) upon:

      Jeffery Lee Cadarette                    Scott Syzak (Inmate #215189)
      EC Brooks Correctional Facility          Macomb Correctional Facility
      2500 S. Sheridan Drive                   34625 26 Mile Road
      Muskegon, MI 49444                       New Haven, MI 48048

      Heidi E. Washington, Director            State of Michigan
      Michigan Department of Corrections       Department of Attorney General
      Grandview Plaza                          ATTN: Corrections Division
      206 E. Michigan Avenue                   G. Mennen Williams Building
      P.O. Box 30003                           525 W. Ottawa Street
      Lansing, MI 48909                        P.O. Box 30212
                                               Lansing, MI 48909
      Office of the United States Trustee
      The Ledyard Building, 2nd Floor          Lisa E. Gocha, Chapter 7 Trustee
      125 Ottawa N.W., Suite 200R              (via CM-ECF notification)
      Grand Rapids, MI 49503
                                               Jeff A. Moyer, Chapter 7 Trustee
      Moe Freedman                             (via CM-ECF notification)
      Assistant Attorney General
      3030 W. Grand Blvd.
      Detroit, MI 48085

                                      END OF ORDER




IT IS SO ORDERED.

Dated February 5, 2020
